DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 Jan. 2022 has been entered.

Claim Objections
Claims 48-49 are objected to because of the following informalities:
Claim 49 should be separated by claim 48 with a new paragraph.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17, 22, 40-44, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama US 5,981,810 (hereafter Okuyama) and further in view of .

Regarding claim 17, Okuyama teaches a system (Fig 2) for purifying 1,4-BDO (Okuyama: abstract) comprising:
a first distillation column (202) receiving a crude 1,4-BDO mixture (from reactor 201) and generating a first stream (column 202 distillate) of materials with boiling points lower than 1,4-BDO and a first bioderived 1,4-BDO-containing product stream (column 202 bottoms);
a first intermediate distillation column (203) receiving the bioderived 1,4-BDOcontaining product stream at a feed point (feed point shown in Fig 2) and generating a first stream (column 203 bottoms going to tower 204) of materials with boiling points higher than 1,4-BDO, and a second bioderived 1,4-BDO-containing product stream (crude 1,4-butanediol from tower 203 to reactor 205); further comprising a hydrogenation reactor (205) constructed to treat the second bioderived 1,4-BDOcontaining product stream generated by the first intermediate distillation column (col 2 lines 1-14);
a separator/reboiler (204) receiving the first stream of materials with boiling points higher than 1,4-BDO and generating a distillate (column 204 distillate to be mixed with the column 202 bottoms), wherein the distillate is fed to the first intermediate distillation column;
a second intermediate distillation column (208) receiving (via reactors 205/206 and separator 207) the second bioderived 1,4-BDO containing product stream and generating a third bioderived 1,4-BDO-containing product stream (stream transferred from column 208 to column 209); and
a second distillation column (209) receiving the third bioderived 1,4-BDO-containing product stream at a feed point (feed point shown in Fig 2) and generating a third stream of materials with boiling points lower than 1,4-BDO (column 209 distillate), and a purified bioderived 1,4-BDO product (column 209 1,4-butanediol).
Okuyama does not teach:
wherein the 1,4-BDO is bioderived 1,4-BDO;
wherein the separator/reboiler is wiped-film evaporator; and
a second intermediate distillation column generating a second stream of materials with boiling points lower than 1,4-BDO.
Regarding wherein the 1,4-BDO is bioderived 1,4-BDO, the limitation is a method of using the apparatus. See MPEP §2114, §2115, §2173.05(g). One of ordinary skill in the art would have recognized that bioderived 1,4-BDO would be fully capable of being purified in the Okuyama system.
Cvengros teaches where distillation columns (Cvengros: page 95 col 2 lines 1-8) may employ wiped-film evaporation as a reboiler in order to concentrate the distillate (Cvengros: page 96 lines 30-47) minimize residence time (Cvengros: page 96 col 1 lines1-17) and reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator/reboiler of Okuyama (204 in Fig 2) by incorporating the wiped film evaporator of Cvengros (as shown above) in order to reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24; Ernst: col 2 lines 14-23) and concentrate the distillate (Cvengros: page 96 lines 30-47; Ernst: col 2 lines 23-27). The combination would result in a wiped-film evaporator receiving the first stream of materials with boiling points higher than 1,4-BDO and generating a distillate, wherein the distillate is fed to the first intermediate distillation column.
Regarding wherein the second intermediate distillation column generates a second stream of materials with boiling points lower than 1,4-BDO, Okuyama teaches where the unpurified 1,4-BDO mixture contains lower and higher boiling point components (col 9 lines 34-35) and where a distillation column is known to separate a target from lower and higher boiling point components (see distillation columns 203, 204, and 209 in Fig 2). Okuyama does not teach streams from the second intermediate distillation column which are not the third bioderived 1,4-BDO-containing product stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second intermediate distillation column of Okuyama (208) by incorporating a second stream of materials with boiling points lower than 1,4-BDO (column 208 distillate) in order to separate the 1,4-BDO from materials with boiling points lower than 1,4-BDO (col 9 lines 34-35, Fig 2).

Regarding claim 22, Okuyama in view of Cvengros teaches all the limitations of claim 17. Okuyama further teaches wherein the second distillation column (209) further comprises a side draw (where Fig 2 shows the 1,4-BDO stream as a side drawn from the column).

Regarding claim 40, Okuyama in view of Cvengros teaches all the limitations of claim 17. Okuyama further teaches wherein the crude 1,4-BDO mixture comprises 1,4-BDO and water (col 2 lines 1-14) and the purified 1,4-BDO product is greater than 98% (w/w) 1,4-BDO (col 12 lines 50-56).
Wherein the crude 1,4-BDO mixture comprises 80% to 85% 1,4-BDO with 1% to 25% water; recovery of the purified 1,4-BDO product from the crude 1,4-BDO mixture is greater than 98%; and the purified 1,4-BDO product is greater than 98% (w/w) 1,4-BDO is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 40. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 41, Okuyama in view of Cvengros teaches all the limitations of claim 17. Okuyama further teaches wherein the first distillation column (202) removes water (col 2 lines 1-14).
Wherein the first distillation column removes water to below 0.5% is a method of using the apparatus and the material worked upon by the apparatus. 

Regarding claim 42, Okuyama in view of Cvengros teaches all the limitations of claim 17. Okuyama further teaches wherein the crude 1,4-BDO mixture allows high purity 1,4-BDO (col 2 lines 53-57).
Wherein the crude 1,4-BDO mixture is at least 50% (w/w), 60% (w/w), 70% (w/w), 80% (w/w), 85% (w/w) or 90% (w/w) 1,4-BDO is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 43, Okuyama in view of Cvengros teaches all the limitations of claim 17. Okuyama further teaches wherein the purified 1,4-BDO product is greater than 90% (w/w), 91 % (w/w), 92% (w/w), 93% (w/w), 94% (w/w), 95% (w/w), 96% (w/w), 97%, (w/w) 98% (w/w), 99% (w/w), 99.1 % (w/w), 99.2% (w/w), 99.3% (w/w), 99.4% (w/w), 99.5% (w/w), 99.6% (w/w), 99.7% (w/w), 99.8% (w/w) or 99.9% (w/w), 1,4-BDO (col 12 lines 50-56).
Wherein the purified 1,4-BDO product is greater than 90% (w/w), 91 % (w/w), 92% (w/w), 93% (w/w), 94% (w/w), 95% (w/w), 96% (w/w), 97%, (w/w) 98% (w/w), 99% (w/w), 99.1 % (w/w), 99.2% (w/w), 99.3% (w/w), 99.4% (w/w), 99.5% (w/w), 

Regarding claim 44, Okuyama in view of Cvengros teaches all the limitations of claim 17.
Wherein recovery of 1,4-BDO in the purified 1,4-BDO product from the crude 1,4-BDO mixture is greater than 40%, 50%, 60%, 70%, 80%, 90%, 95%, 96%, 97%, 98% or 99% is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 46, Okuyama in view of Cvengros teaches all the limitations of claim 17.
Wherein the first distillation column and the second distillation column comprise pressures equal to or less than atmospheric pressure is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 47, Okuyama in view of Cvengros teaches all the limitations of claim 46.
Wherein the pressure of the first distillation column differs from the pressure of the second distillation column is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 48, Okuyama teaches a system (Fig 2) for purifying 1,4-BDO (Okuyama: abstract) comprising:
a first distillation column (202) receiving a crude 1,4-BDO mixture (from reactor 201) generating a first stream (column 202 distillate) of materials with boiling points lower than 1,4-BDO and a first 1,4-BDO-containing product stream (column 202 bottoms);
an intermediate distillation column (203) receiving the first 1,4-BDO-containing product stream generating a first stream (column 203 bottoms going to tower 204) of materials with boiling points higher than 1,4-BDO, and a second 1, 4- BDO-containing product stream (crude 1,4-butanediol from tower 203 to reactor 205);
a separator/reboiler (204) receiving the first stream of materials with boiling points higher than 1,4-BDO and generating a distillate (column 204 distillate to be 
a second distillation column (209) receiving the second 1,4-BDO-containing product stream at a feed point (feed point shown in Fig 2) and generating a second stream (low-boiling point substances in Fig 2) of materials with boiling points lower than 1,4- BDO, a second stream (column 209 bottoms) of materials with boiling points higher than 1,4-BDO, and a purified 1,4- BDO product (column 209 1,4-butanediol) from a side-draw (where Fig 2 shows the product from a side draw).
Okuyama does not teach wherein the separator/reboiler is wiped-film evaporator.
Cvengros teaches where distillation columns (Cvengros: page 95 col 2 lines 1-8) may employ wiped-film evaporation as a reboiler in order to concentrate the distillate (Cvengros: page 96 lines 30-47) minimize residence time (Cvengros: page 96 col 1 lines1-17) and reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24). The reboiler return the vapor from the reboiler to the distillation column (Cvengros: where the tube 7 in Fig 1 is both a reflux inlet and a vapor outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator/reboiler of Okuyama (204 in Fig 2) by incorporating the wiped film evaporator of Cvengros (as shown above) in order to reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24; Ernst: col 2 lines 14-23) and concentrate the distillate (Cvengros: page 96 lines 30-47; Ernst: col 2 lines 23-27). The combination would result in a wiped-film evaporator receiving the first 

Regarding claim 49, Okuyama in view of Cvengros teaches all the limitations of claim 48. Okuyama further teaches a hydrogenation reactor (205) constructed to treat the second 1,4-BDO-containing product stream prior to the second 1,4-BDO-containing product stream being received by the second distillation column (as shown in Fig 2 where the stream passes through the reactor after the intermediate distillation column 203 and before the second distillation column 209).


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Cvengros as applied to claim 22 above, and further in view of Buckley et al. “Design of distillation column control systems” ISBN 0-71313551-4 published 1985 (hereafter Buckley).

Regarding claim 45, Okuyama in view of Cvengros teaches all the limitations of claim 22.
Okuyama does not teach wherein the purified 1,4-BDO product collected from the side draw is in a vapor phase.
Buckley teaches column design wherein the side-draw is located below the feed point of a distillation column in order to take the product as a vapor and minimize high boilers (Buckley: page 169).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the location of the side draw of Okuyama (as shown above) by collecting the side draw as a vapor in order to minimize high boilers (Buckley: page 169).


Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Cvengros as applied to claim 48 above, and further in view of Buckley et al. “Design of distillation column control systems” ISBN 0-71313551-4 published 1985 (hereafter Buckley).

Regarding claim 50, Okuyama in view of Cvengros teaches all the limitations of claim 48. 
Okuyama does not teach wherein the side-draw is located below the feed point of the second distillation column.
Buckley teaches column design wherein the side-draw is located below the feed point of a distillation column in order to take the product as a vapor and minimize high boilers (Buckley: page 169).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the location of the side draw of Okuyama (as shown above) by locating the side draw below the feed point in order to take the product as a vapor and minimize high boilers (Buckley: page 169).


Response to Arguments
The following is a response to Applicant’s arguments filed 31 Jan. 2022:

Examiner has withdrawn the rejection in view of Adlaf as detailed in the office action mailed 29 Sep. 2021. A new rejection in view of Okuyama and Cvengros is presented above.

Applicant argues that “Nothing in Adlaf viewed in combination with Ernst, Cvengros, and Okuyama would have led those skilled in art to modify Adlaf with a reasonable expectation of success in order to engineer the purification system set forth in the claims. None of the cited references discloses a system that is even capable of recovering a purified bioderived 1,4-BDO product that is greater than 98% (w/w) 1,4-BDO.”
Examiner disagrees. For instance, Okuyama teaches a purified 1,4-BDO product is greater than 98% (w/w) 1,4-BDO (col 12 lines 50-56).

Applicant argues that “Okuyama states BGTF "that is difficult to separate by distillation can be removed efficiently" by melt crystallization. See Okuyama, col. 12, lines 57-62. Conversely, the purified 1,4 BDO product of the recited system has less than 0.04 percent BGTF. There is nothing to indicate that BGTF content would be lower in an 1,4-BDO product by combining Okuyama's conventional distillation system with the distillation systems of Adlaf, Ernst, and Cvengros”


Applicant argues that “For example, in the claimed system, the second 1,4 BDO-containing product stream (422') exits from the top of the first intermediate column. In Okuyama (Figure 2), the 1,4-BDO-containing product stream does not exit from the top of the second column”.
Examiner disagrees. The recited system does not claim the second 1,4 BDO-containing product stream (422') exits from the top of the first intermediate column and the arguments are not commensurate in scope with the claims.

Applicant argues that “Not only do the cited references lack the guidance needed to produce a system as recited in claim 17, but all of the cited references are directed to systems for purifying chemicals produced by methods different than the claimed bioderived 1,4-BDO recited in the claimed system. Hence, the impurities are different and there is no teaching or suggestion in the cited art to arrive at a system where the various claimed distillation columns receive or generate a bioderived 1,4-BDO as claimed.”
Examiner disagrees. Applicant has not persuasively argued why a bioderived 1,4-BDO would not have been expected to be able to purified with distillation columns such as that of Okuyama. The boiling point of 1,4-BDO is well over 400°F. One of ordinary skill in the art would have expected the system of Okuyama of being capable of purifying 1,4-BDO by distillation, especially of separating compounds of a lower 
Applicant’s ¶70-71 states that the “cellular components and other organic material in the fermentation broth” are filtered out before the first distillation column and are thus not necessary to separate in the distillation process.

Applicant argues that the WFE produces unexpected results as indicated by the Table 6 absorbances.
Examiner disagrees. Table 6 does not demonstrate unexpected results. Rather, the data suggests improved results. Applicant has shown that including a WFE in a 4 column distillation system compared to not having a WFE, however Applicant has not shown that such an improvement is not expected.
Further, the system of Table 6 and ¶312 from WO/2014/152665 is not commensurate in scope with claim 17. Claim 17 is a 2 column distillation system while the system of Table 6 and ¶312 from WO/2014/152665 is a 4 column distillation system.

Applicant states “The Office disagrees that Table 6 demonstrates unexpected results because it is allegedly not commensurate in scope with the claimed invention. Applicant respectfully traverses.”
Applicant has not presented arguments to refute Examiner’s position and therefore no specific rebuttal to Applicant’s claims can be made. 
As stated in the previous office action, the claimed invention and Example 12 differ in multiple ways, however to illustrate the point Examiner notes that the claimed second distillation column has 18 stages. Further, the claimed invention is directed toward bioderived 1,4-BDO, whereas Example 12 does not specify a 1,4-BDO source. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776